PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Brown et al. 
Application No. 16/610,023
Filed: October 31, 2019
For: SYSTEM FOR AND METHOD OF PROCESSING SUGAR CANE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed June 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file a proper within the meaning of 37 CFR 1.113 to the final Office action of April 14, 2021, which set a shortened statutory period for reply of three months. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained on October 13, 2021. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on October 31, 2021. A Notice of Abandonment was mailed on June 1, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Part B – Fee(s) Transmittal form with the issue fee payment of $600 (previously paid on May 24, 2022), two inventor’s oaths and declarations, one substitute statement in lieu of an oath or declaration; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.
 
This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning the status or issuance of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions